DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 09/08/2022 with respect to claims 1 - 20 have been considered but are moot in view of the new ground(s) of rejection.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5 – 12, and 19 - 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng (US PgPub No. 2008/0131019). 
Regarding claim 1, Ng teaches a method of operating an electronic device (paragraph 0030 also figures 8 – 9 device and method), the method comprising: displaying a preview image (figure 7 item 702; display image) obtained by executing a camera application (paragraph 0120; camera programmed to acquire images); identifying, by the electronic device, at least one feature of the preview image specific to the preview image, the at least one feature including illumination level information (figure 3 - 4 item 302, figure 5 item 502; raw light field data); extracting, based on the at least one feature, feature information from the preview image (figure 3 item 304, figure 4 item 304, figure 5 item 504, and/or figure 8 item 802, and/or figure 9 item 902; refocused image); converting a user input into an input value in response to user input generated in relation to the preview image, and setting a depth based on the feature information and the input value (figure 7 items 702 – 704, and/or figure 8 items 804 – 810, and/or figure 9 item 904; user points at the image section and further refocused image is achieved); and generating a result image in accordance with the depth by executing an imaging operation (figure 7 item 706 and/or figure 8 item 812 and/or figure 9 item 914; final image with refocusing on desired depth).

Regarding claim 5, as mentioned above in the discussion of claim 1, Ng teaches all of the limitations of the parent claim. Additionally, Ng teaches wherein the feature information includes feature information extracted from the preview image (figure 3 item 304, figure 4 item 304, figure 5 item 504, and/or figure 8 item 802, and/or figure 9 item 902; refocused image including figure 3 - 4 item 302, figure 5 item 502; raw light field data).

Regarding claim 6, as mentioned above in the discussion of claim 5, Ng teaches all of the limitations of the parent claim. Additionally, Ng teaches wherein the feature information includes at least one of object information, background information, ambient environment information, and composition information (figure 3 - 4 item 302, figure 5 item 502; raw light field data related to information in image including lighting information is object, background, ambient environment, and/or composition).

Regarding claim 7, as mentioned above in the discussion of claim 5, Ng teaches all of the limitations of the parent claim. Additionally, Ng teaches wherein the feature information further includes color temperature information (paragraphs 0043 – 0044, 0084 - 0085, and 0113; color information).

Regarding claim 8, as mentioned above in the discussion of claim 5, Ng teaches all of the limitations of the parent claim. Additionally, Ng teaches wherein the depth is determined based on an output value of a machine learning model by applying feature information as the input value to the machine learning model (figure 5 LUT and figure 1 items 120 and paragraphs 0066 and 0110; system used to apply the feature information as the input value in figure 7).

Regarding claim 9, as mentioned above in the discussion of claim 1, Ng teaches all of the limitations of the parent claim. Additionally, Ng teaches setting the depth based on the feature information when user input is not generated on the preview image before the imaging operation is executed (figure 3 item 304, figure 4 item 304, figure 5 item 504, and/or figure 8 item 802, and/or figure 9 item 902; refocused image with initial depth).

Regarding claim 10, as mentioned above in the discussion of claim 9, Ng teaches all of the limitations of the parent claim. Additionally, Ng teaches wherein the depth is determined with reference to a look-up table stored in a memory of the electronic device (figure 5 item 514, figure 9 item 908, and figure 11 item 1104; LUT wherein depth is determined with reference to a look-up table stored in a memory).

Regarding claim 11, as mentioned above in the discussion of claim 10, Ng teaches all of the limitations of the parent claim. Additionally, Ng teaches wherein the depth is set to a shallow depth when a conversion gain of the image sensor increases, and the depth is set to a deep depth when a conversion gain of the image sensor decreases (figure 5 item 514, figure 9 item 908, and figure 11 item 1104; LUT wherein depth is determined with changes in image sensor wherein a shallow depth when a conversion gain i.e. signal of the image sensor increases, and the depth is set to a deep depth when a conversion gain i.e. signal of the image sensor decreases).

Regarding claim 12, as mentioned above in the discussion of claim 1, Ng teaches all of the limitations of the parent claim. Additionally, Ng teaches wherein blur strength associated with a background of the preview image is determined in accordance with the depth (figure 7 depth in background image; also figures 3 – 5, 8 – 9, and 11; depth changed according to desired image).

Regarding claim 19, Ng teaches a method of operating an electronic device (paragraph 0030 also figures 8 – 9 device and method), the method comprising: using a machine learning model obtained by performing a training operation for the machine learning model (figure 5 LUT and figure 1 items 120 and paragraphs 0066 and 0110; system used to apply the feature information as the input value in figure 7) by applying feature information respectively extracted from a plurality of captured images stored in a memory as input parameters (figure 3 item 304, figure 4 item 304, figure 5 item 504, and/or figure 8 item 802, and/or figure 9 item 902; refocused image) and applying blur strength respectively extracted from the images as output parameters (figure 7 depth in background image; also figures 3 – 5, 8 – 9, and 11; depth changed according to desired image); identifying, by the electronic device, at least one feature of a preview image specific to the preview image (figure 3 - 4 item 302, figure 5 item 502; raw light field data); extracting, from the at least one feature, a feature information of the preview image (figure 3 item 304, figure 4 item 304, figure 5 item 504, and/or figure 8 item 802, and/or figure 9 item 902; refocused image), and inputting the extracted feature information to the machine learning model (figure 5 LUT and figure 1 items 120 and paragraphs 0066 and 0110; system used to apply the feature information as the input value in figure 7); and determining blur strength to a background of the preview image in response to an output value of the machine learning model (figure 7 item 706 and/or figure 8 item 812 and/or figure 9 item 914; final image with refocusing on desired depth).

Regarding claim 20, as mentioned above in the discussion of claim 19, Ng teaches all of the limitations of the parent claim. Additionally, Ng teaches changing the blur strength in response to user input generated in relation to the preview image (figure 7 depth in background image; also figures 3 – 5, 8 – 9, and 11; depth changed according to desired image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 4 and 13 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US PgPub No. 2008/0131019) in view of Ito (US PgPub No. 2016/0127636).
Regarding claim 2, as mentioned above in the discussion of claim 1, Ng teaches all of the limitations of the parent claim.
However, Ng fails to clearly teach displaying an aperture icon on the preview image; and adjusting an opening area of the aperture icon in response to the user input generated on the preview image. Ito, on the other hand teaches displaying an aperture icon on the preview image; and adjusting an opening area of the aperture icon in response to the user input generated on the preview image.
More specifically, Ito teaches displaying an aperture icon on the preview image (figure 6 – 7 and 10 and paragraphs 0118 - 0119; circle displayed used to control the aperture of the camera); and adjusting an opening area of the aperture icon in response to the user input generated on the preview image (figure 6 – 7 and 10 and paragraphs 0118 - 0119; adjust the opening of the circle displayed used to control the aperture of the camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ito with the teachings of Ng to have a system to quickly and easily display aperture setting of the camera thereby improving the usability of Ng.

Regarding claim 3, as mentioned above in the discussion of claim 2, Ng in view of Ito teach all of the limitations of the parent claim.  Additionally, Ito teaches wherein when the user input is touch input indicating an increasing of distance between two touch regions, the opening area of the aperture icon is increased, and the depth is set to a shallow depth, and when the user input is a touch input indicating a decreasing of distance between two touch regions, the opening area of the aperture icon is decreased, the depth is set to be deep depth (figure 6 – 7 and 10 and paragraphs 0118 - 0119; circle displayed used to control the aperture of the camera wherein when the user input is touch input indicating an increasing of distance between two touch regions, the opening area of the aperture icon is increased, and the depth is set to a shallow depth, and when the user input is a touch input indicating a decreasing of distance between two touch regions, the opening area of the aperture icon is decreased, the depth is set to be deep depth; this is done by the user changing the size of the circle by using the finger).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ito with the teachings of Ng to have a system to quickly and easily display aperture setting of the camera thereby improving the usability of Ng.

Regarding claim 4, as mentioned above in the discussion of claim 2, Ng in view of Ito teach all of the limitations of the parent claim.  Additionally, Ito teaches wherein when the user input is touch input indicating finger movement in a first direction, an opening area of the aperture icon is increased, and the depth is set to be shallow depth, and when the user input is a touch input indicating finger movement in a second direction opposite to the first direction, an opening area of the aperture icon is decreased, and the depth is set to be deep depth (figure 6 – 7 and 10 and paragraphs 0118 - 0119; circle displayed used to control the aperture of the camera wherein when the user input is touch input indicating finger movement in a first direction, an opening area of the aperture icon is increased, and the depth is set to be shallow depth, and when the user input is a touch input indicating finger movement in a second direction opposite to the first direction, an opening area of the aperture icon is decreased, and the depth is set to be deep depth; this is done by the user changing the size of the circle by using the finger in different directions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ito with the teachings of Ng to have a system to quickly and easily display aperture setting of the camera thereby improving the usability of Ng.

Regarding claim 13, Ng teaches method of operating an electronic device (paragraph 0030 also figures 8 – 9 device and method), the method comprising: 
displaying a preview image (figure 7 item 702; display image) in response to execution of a camera application (paragraph 0120; camera programmed to acquire images); identifying, by the electronic device, at least one feature information of the preview image specific to the preview image (figure 3 - 4 item 302, figure 5 item 502; raw light field data wherein figure 3 item 304, figure 4 item 304, figure 5 item 504, and/or figure 8 item 802, and/or figure 9 item 902 show refocused image); receiving an adjustment user input on the preview image by a user input (figure 7 items 702 – 704, and/or figure 8 items 804 – 810, and/or figure 9 item 904; user points at the image section and further refocused image is achieved); and adjusting blur strength associated with a background of the preview image in response to the adjustment of user input and the feature information (figure 7 item 706 and/or figure 8 item 812 and/or figure 9 item 914; final image with refocusing on desired depth).
However, Ng fails to clearly teach displaying an aperture icon having an aperture shape on a preview image; receiving an adjustment of an opening area of the aperture icon displayed on the preview image by a user input. Ito, on the other hand teaches displaying an aperture icon having an aperture shape on a preview image; receiving an adjustment of an opening area of the aperture icon displayed on the preview image by a user input.
More specifically, Ito teaches displaying an aperture icon having an aperture shape on a preview image (figure 6 – 7 and 10 and paragraphs 0118 - 0119; circle displayed used to control the aperture of the camera); and receiving an adjustment of an opening area of the aperture icon displayed on the preview image by a user input (figure 6 – 7 and 10 and paragraphs 0118 - 0119; adjust the opening of the circle displayed used to control the aperture of the camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ito with the teachings of Ng to have a system to quickly and easily display aperture setting of the camera thereby improving the usability of Ng.

Regarding claim 14, as mentioned above in the discussion of claim 13, Ng in view of Ito teach all of the limitations of the parent claim.  Additionally, Ito teaches wherein the opening area of the aperture icon and the blur strength increase when the user input is a first gesture, and the opening area of the aperture icon and the blur strength decrease when the user input is a second gesture different from the first gesture (figure 6 – 7 and 10 and paragraphs 0118 - 0119; circle displayed used to control the aperture of the camera wherein the opening area of the aperture icon and the blur strength increase when the user input is a first gesture, and the opening area of the aperture icon and the blur strength decrease when the user input is a second gesture different from the first gesture; this is done by the user changing the size of the circle by using the finger).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ito with the teachings of Ng to have a system to quickly and easily display aperture setting of the camera thereby improving the usability of Ng.

Regarding claim 15, as mentioned above in the discussion of claim 13, Ng in view of Ito teach all of the limitations of the parent claim.  Additionally, Ito teaches executing an imaging operation in relation to the preview image and applying the blur strength to generate a result image (paragraphs 0083, 0124, and 0131 – 0133, blur image; also, paragraphs 0046, 0072, and 0083 result image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ito with the teachings of Ng to have a system to quickly and easily display aperture setting of the camera thereby improving the usability of Ng.

Regarding claim 16, as mentioned above in the discussion of claim 13, Ng in view of Ito teach all of the limitations of the parent claim.  Additionally, Ito teaches wherein the blur strength is determined based on at least one of the user input and the feature information (figure 6 – 7 and 10 and paragraphs 0118 – 0119; user input changes blur strength).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ito with the teachings of Ng to have a system to quickly and easily display aperture setting of the camera thereby improving the usability of Ng.

Regarding claim 17, as mentioned above in the discussion of claim 13, Ng in view of Ito teach all of the limitations of the parent claim.  Additionally, Ito teaches wherein the aperture icon is controlled to not be displayed when the user input is not generated for a predetermined period of time on the preview image (figure 8 items S3 and S11; wherein the aperture icon is controlled to not be displayed when the user input is not generated for a predetermined period of time on the preview image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ito with the teachings of Ng to have a system to quickly and easily display aperture setting of the camera thereby improving the usability of Ng.

Regarding claim 18, as mentioned above in the discussion of claim 13, Ng in view of Ito teach all of the limitations of the parent claim.  Additionally, Ito teaches wherein the aperture icon is again displayed when the user input is generated on the preview image on which the aperture icon is not displayed (figure 8 items S3 and S11 also figures 4, 6 – 7, and 9 - 10; wherein the aperture icon is again displayed when the user input is generated on the preview image on which the aperture icon is not displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ito with the teachings of Ng to have a system to quickly and easily display aperture setting of the camera thereby improving the usability of Ng.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
09/13/2022